DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, and 8 have been amended.  Claims 3-7 are cancelled.  Claims 1-2, and 8-16 are pending.  Claims 9-16 remain withdrawn.   Claims 1-2, and 8 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Ms. Kelly Hwang on 02/24/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 1-2, and 8 obviate the reaction.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§112(d)
 
Applicants cancelled the rejected claims 3-4 and 7.  The rejection is moot.
  
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ to claims 1-2, and 8 and arguments have been considered, but not sufficient to overcome the rejection.
Specifically, Applicants’ argument is on the ground that there is no inherency of the claimed physical properties of CRC, AUL, 10-min WAUL GBP, 5-min Gel-Vacuum AUL and vortex time in claim 1 from the structural limitations of the claimed super absorbent polymer comprising: a base polymer powder containing a first crosslinked polymer of a water-soluble ethylene-based unsaturated monomer having an acidic group in which at least a part thereof is suppressing rewetting phenomenon, wherein the process of making claimed super absorbent polymer involves using a carbonate foaming agent and an anionic surfactant at the time of polymerization of the super absorbent polymer.  See pages 8-9 of Applicants’’ Remarks.   
Applicants’ argument is found not persuasive because Applicants fail to address the well-established assumption:  A product is not spreadable from its properties.  Instead, Applicants argue that the instantly claimed super absorbent polymer is different from the super absorbent polymer disclosed by the cited prior art of the `273 publication on the ground that Applicants’ specification teaches the claimed super absorbent polymer is made through the process using a carbonate foaming agent and an anionic surfactant at the time of polymerization of the super absorbent polymer.   However, it should be pointed out that “IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION”, see MPEP§211.01 (II).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  For the instant case, the claimed super absorbent polymer of claim 1 does not contain any structural limitations directly linked to using a carbonate foaming agent and an anionic surfactant at the time of polymerization of the super absorbent polymer.    
no one-to-one specific link between the based polymer with surface-crosslinking layer having an average particle size of 300 um to 600 um (structural limitation) with the physical properties in claim 1 even considering using a carbonate foaming agent and an anionic surfactant at the time of polymerization of the super absorbent polymer, as being argued by Applicants. The super absorbent polymer disclosed in Comparative Example 3 was obtained in the same manner as in Example 1, except that 6.7 g of 4% DOSS (dioctyl sodium sulfonate) solution (solution E-2) diluted with water was first mixed with acrylic acid before the addition of caustic soda (solution C), see [0172].  The WAUL for the super absorbent polymer disclosed in Comparative Example 3 is 12.8 g/g, Gel-AUL is 16.2 g/g, and the vortex time is 84 second.  It is clear demonstrated that the super absorbent polymer disclosed in Comparative Example 3 does not have the physical properties listed in claim 1 even though both carbonate foaming agent and an anionic surfactant are present at the time of polymerization of the super absorbent polymer.  

    PNG
    media_image1.png
    474
    908
    media_image1.png
    Greyscale
.  Therefore, Applicants’ argument the claimed super absorbent polymer only made through the process using a carbonate foaming agent and an anionic surfactant at the time of maintained. 

The following rejections are necessitated by the amendment filed 02/24/2021:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 26-29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, amended claim 21 contains the phrase “..allowing the mixture obtained in step A) to react at a temperature at least 10°C below the boiling point temperature and below the reflux temperature of the aqueous solvent system”.  Since “boiling point temperature” is the same with “the reflux temperature”, it is not clear what the claimed reaction temperature is: a temperature at least 10°C below the boiling point temperature, or a temperature below the reflux temperature?  In addition, claim 21 does not specifically the reaction temperature, nor the aqueous solvent system.  Therefore, claim 21 is indefinite.  Claims 22-24, 26-29, and 32-33 depending on claim 21 are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US2014/0312273 (“the `273 publication”) issued as US 9,555,148 to Wattebled et al. 

The `273 publication discloses superabsorbent polymers with rapid absorption properties and to processes for production and applications of the superabsorbent polymers. The method for producing a water-absorbing polymer comprising: (i) mixing (α1) 0.1 to 99.999 wt % polymerizable, ethylenically unsaturated, acid-group-containing monomers; (α2) 0 to 70 wt % polymerized ethylenically unsaturated, monomers copolymerizable with (α1); (α3) 0.00 1 to 10 wt %, cross-linking agent(s); (α4) 0 to 30 wt % water-soluble polymers; and (α5) 0 to 20 wt % additive(s), wherein the total quantity by weight of (α1) to (α5) amounts to 100 wt %, (ii) radical polymerization while cross-linking, in order to form a hydrogel polymer, (iii) drying the hydrogel polymer, (iv) grinding and sifting the water-absorbing polymer, (v) surface post-cross-linking the hydrogel polymer, and (vi) drying and processing the polymer, wherein, before the admixture of the initiator and the start of radical polymerization, 0.01 to 5 wt % of a surfactant, relative to acrylic acid, 0.01 to 5 wt % foaming agent, are added, see Abstract.   Many specific  0.697 g of polyethylene glycol-300 diacrylate (0.18% based on acrylic acid/ester content=83%) and 1.475 g of polyethylene glycol-440 monoallyl ether acrylate (0.36% based on acrylic acid/ester content, corresponding to 78%) as crosslinker were dissolved in 973.443 g of an aqueous solution of sodium acrylate with a neutralization level of 70 mol % (based on acrylic acid) and a total monomer concentration of 39.89%. The monomer solution was purged with nitrogen in a plastic polymerization vessel for 30 minutes in order to remove the dissolved oxygen. At a temperature of 4 °C, 2 g of finely calcined sodium carbonate (from Solvay) were added and the polymerization was initiated by the successive addition of 0.3 g of sodium peroxodisulphate in 10 g of dist. water, 0.07 g of 35% hydrogen peroxide solution in 10 g of dist. water and 0.015 g of ascorbic acid in 2 g of dist. water. Once the end temperature (approx. 100 °C.) had been attained, the gel was comminuted with a meat grinder and dried at 150 °C in a forced-air drying cabinet for 2 h. The dried precursor was coarsely crushed, ground and adjusted to the above-described particle distribution, see [0159-160]. Example 1D discloses a method of making the superabsorbent polymers using 0.3% polymerizable surfactant polymerizable surfactant, see [0161-0162].  Example 1E discloses a method of making the superabsorbent polymers with using 0.3% polymerizable surfactant and 0.2% light sodium carbonate, see [0163-0162].  The surface post-crosslinking of the precursors thus obtained ("PC") was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a period of 90 min in a drying cabinet, and the results for Examples 1A-1E are summarized in Table 2, see [0163-0166].

    PNG
    media_image2.png
    238
    598
    media_image2.png
    Greyscale
 
Additional examples and their physical properties are also disclosed in the `273 publication.    The `273 publication further discloses that the inventive examples show the synergistic effect on the FSR value by the simultaneous use of polymerizable surfactants and carbonate. In this context, a defined particle size distribution (PSD) was used (150 um to 710 um). The standard mixture used is a composition of 4 particle fractions prior to surface crosslinking, which have the following distribution: 15% by weight of a particle size from 150 um to 300 um; 50% by weight 300 um to 500 um; 30% by weight 500 um to 600 um and 5% by weight 600 um to 710 um, see [0150].  Therefore, the `273 publication teaches the structural limitations of the claimed super absorbents.
In terms of the physical properties of claims 1-8, the `273 publication discloses 1) an average particle diameter of 300 pm to 600pm, and 2) CRC of 28 g/g or more, see Examples 1A-1E summarized in Table 2, see [0150, and 0163-0166].   In terms of the other claimed physical properties, AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 darcy or more, 5-min Gel-Vacuum AUL of 18 g/g or more, and a vortex time of 50 seconds or less, the `273 publication demonstrates with different measurements such as Free Swell Rate (FSR), AAP(0.7 psi), Saline Flow Conductivity or Permeability (SFC), and Surface Tension (ST), which all result in superabsorbent polymers with rapid absorption properties.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Based on the evidence provided hereby, the Office has established that the `273 publication anticipates Applicants’ claim 1-2 and 8.  

Alternatively, claims 1-2 and 8 are also subject to the following 103(a) rejection:

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 (a) as unpatentable over the `273 publication. 

The `273 publication discloses superabsorbent polymers with rapid absorption properties and to processes for production and applications of the superabsorbent polymers. The method for producing a water-absorbing polymer comprising: (i) mixing (α1) 0.1 to 99.999 wt % polymerizable, ethylenically unsaturated, acid-group-containing monomers; (α2) 0 to 70 wt % polymerized ethylenically unsaturated, monomers copolymerizable with (α1); (α3) 0.00 1 to 10 wt %, cross-linking agent(s); (α4) 0 to 30 wt % water-soluble polymers; and (α5) 0 to 20 wt % additive(s), wherein the total quantity by weight of (α1) to (α5) amounts to 100 wt %;  (ii) radical polymerization while cross-linking, in order to form a hydrogel polymer; (iii) drying the hydrogel polymer; (iv) grinding and sifting the water-absorbing polymer; (v) surface post-cross-linking the hydrogel polymer; and (vi) drying and processing the polymer, wherein, before the admixture of the initiator and the start of radical polymerization, 0.01 to 5 wt % of a surfactant, 
Many examples are disclosed in the publication.  For example, Example 1C discloses a specific method of making the superabsorbent polymers with 0.2% light sodium carbonate and without polymerizable surfactant as following: 0.697 g of polyethylene glycol-300 diacrylate (0.18% based on acrylic acid/ester content=83%) and 1.475 g of polyethylene glycol-440 monoallyl ether acrylate (0.36% based on acrylic acid/ester content, corresponding to 78%) as crosslinker were dissolved in 973.443 g of an aqueous solution of sodium acrylate with a neutralization level of 70 mol % (based on acrylic acid) and a total monomer concentration of 39.89%. The monomer solution was purged with nitrogen in a plastic polymerization vessel for 30 minutes in order to remove the dissolved oxygen. At a temperature of 4 °C, 2 g of finely calcined sodium carbonate (from Solvay) were added and the polymerization was initiated by the successive addition of 0.3 g of sodium peroxodisulphate in 10 g of dist. water, 0.07 g of 35% hydrogen peroxide solution in 10 g of dist. water and 0.015 g of ascorbic acid in 2 g of dist. water.  Once the end temperature (approx. 100 °C.) had been attained, the gel was comminuted with a meat grinder and dried at 150 °C in a forced-air drying cabinet for 2 h. The dried precursor was coarsely crushed, ground and adjusted to the above-described particle distribution, see [0159-160]. Example 1D discloses a method of making the superabsorbent polymers using 0.3% polymerizable surfactant polymerizable surfactant, see [0161-0162].  Example 1E discloses a method of making the superabsorbent polymers using 0.3% polymerizable surfactant and 0.2% light sodium carbonate, see [0163-0162].  The surface post-crosslinking of the precursors thus obtained ("PC") was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a period of 90 min in a drying cabinet, and the results for Examples 1A-1E are summarized in Table 2, see [0163-0166].

    PNG
    media_image2.png
    238
    598
    media_image2.png
    Greyscale
 
Additional examples with their physical properties are also disclosed in TABLEs 3-11 of
the `273 publication.   The `273 publication further discloses that the inventive examples show the synergistic effect on the FSR value by the simultaneous use of polymerizable surfactants and carbonate. In this context, a defined particle size distribution (PSD) was used (150 um to 710 um). The standard mixture used is a composition of 4 particle fractions prior to surface crosslinking, which have the following distribution: 15% by weight of a particle size from 150 μm to 300 μm; 50% by weight 300 um to 500 um; 30% by weight 500 μm to 600 μm and 5% by weight 600 μm to 710 μm, see [0150].  

The difference between Applicants’ claim 1 and the invention disclosed in the `273 publication is that the prior art is silent on the some physical properties of the claimed superabsorbent polymers.  

In terms of the physical properties of claims 1-8, the `273 publication discloses 1) an average particle diameter of 300 μm to 600 μm, and 2) CRC of 28 g/g or more, see Examples 1A-1E summarized in Table 2, [0150, and 0163-0166].   
In terms of the other claimed physical properties, AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 darcy or more, 5-min Gel-Vacuum AUL of 18 g/g or more, and a vortex time of 50 seconds or rapid absorption properties, which suggest great vortex time such as less than 50 seconds.  
In terms of claims 3-4, and 7, they do not further limit claim 1 because it has long been recognized that a product is inseparable from its properties. The definition of measuring WAUL by Equation 1 of claim 3, the definition of measuring vortex time of claim 4, and the definition of measuring the 5-min Gel-Vaccum UAL by Equation 5 of claim 7 are described in Applicants’ specification, and are used for interpretation of the physical properties of super absorbent of claim 1.   Even though silent on some gel physical properties such as gel permeability and swollen bed moisture holding capacity under pressure such as AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 darcy or more, 5-min Gel-Vacuum AUL of 18 g/g or more, and a vortex time of 50, the `273 publication does teaches the physical properties of the superabsorbent polymers with excellent gel physical properties such as gel permeability and swollen bed moisture holding capacity disclosed in TABLE 2, and other TABLEs.  
In terms of rewetting properties of claim 8, the `273 publication teaches the ST values of the water-absorbing polymers according to the above-described inventive examples are more than 50 mN/m, preferably more than 55 mN/m, more preferably more than 60 mN/m and most preferably more than 62 mN/m. The ST value must not exceed a value of 68 nM/m.  Advantageously, this minimizes the rewet value (e.g. backsheet rewet) in the diapers and maintains the capillarity of the superabsorbent in the absorbent core of the diapers, see [0193].
Furthermore, the `273 publication teaches optimization of the physical properties of the superabsorbent polymers by addition of surfactants and blowing agents to improve gel rapid adsorption capacity, reducing rewetting and gel permeability, see [0048-0103].
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 (a) as unpatentable over U.S. Patent No. 7,803,880 (“the `880 patent”).  

The `880 patent discloses a water absorbent comprising water-absorbing resin particles, which are surface cross-linked and prepared from a water-absorbing resin having a cross-linked structure prepared by polymerizing a monomer including at least one of an acrylic acid and a salt of the acrylic acid, the water absorbent satisfying: (a) 90% by weight or more of the particles have a diameter less than 850 μm but not less than 150 μm; (b) a logarithmic standard deviation (σξ) of the particle size distribution is in a range of 0.25 to 0.45; (c) AAPs for 0.9 wt % saline is 20 g/g or more; (f) CRCs for 0.9 wt % saline is not less than 15 g/g but less than 29 g/g; (g) a chemical cross-linking index against pressure is 100 or more, the chemical 

    PNG
    media_image3.png
    28
    452
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    28
    164
    media_image4.png
    Greyscale
, where CRCs (g/g) is an absorbency for 0.9 wt % saline, and AAPdw (g/g) is an absorbency against pressure for deionized water, see claim 1.  The specific examples of preparing the surface cross-linked water-absorbing resin particles are disclosed in Examples 1-12 of the specification, wherein the CRCs is greater than 28 g/g, see TABLE 1.  In addition, the `880 patent discloses the water absorbent has a high gel stability when swelled, and a liquid permeability in the case it is used in the water-absorbing material such as diaper fast liquid absorption (short vortex time), a little residual amount of liquid on a surface of the water-absorbing material (rewetting), and reduce an amount of a liquid permeability improver (such as inorganic particles) used for attaining a target liquid dispersibility, see col. 73, lns. 26-45.
The difference between Applicants’ claim 1 and the invention disclosed in the `880 patent is that the prior art is silent on the some physical properties of the claimed superabsorbent polymers.  

Even though silent on some gel physical properties such as gel permeability and swollen bed moisture holding capacity under pressure such as AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 darcy or more, 5-min Gel-Vacuum AUL of 18 g/g or more, and a vortex time of 50, the `880 patent does teaches a method of making the claimed surface cross-linked superabsorbent polymers disclosed in Examples 1-12 by polymerizing a monomer including at least one of an acrylic acid and a salt of the acrylic acid, the water absorbent satisfying: (a) 90% by weight or more of the particles have a diameter less than 850 μm but not less than 150 μm; (b) a logarithmic standard deviation (σξ) of the particle size distribution is in a range of 0.25 to 0.45; (c) AAPs for 0.9 wt % saline is 20 g/g or more; (f) CRCs for 0.9 wt % saline is not less than 15 g/g but less than 29 g/g; (g) a chemical cross-linking index against pressure is 100 or more.  In 
Furthermore, the `880 patent teaches optimization of the physical properties of the superabsorbent polymers by addition of surfactants and blowing agents to improve gel rapid adsorption capacity, reducing rewetting and gel permeability.
It has long been recognized that a product is inseparable from its properties.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Conclusions
Claims 1, 2, and 8 are rejected.
Claims 9-16 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).